Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00533-CV

                                 Oscar Leo QUINTANILLA,
                                          Appellant

                                               v.

                                   Andrew Bradford WEST,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-06259
                        Honorable David A. Canales, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED,
and the cause is REMANDED for further proceedings consistent with this opinion. Costs of the
appeal are taxed against Appellant Oscar Leo Quintanilla.

       SIGNED January 15, 2020.


                                                _____________________________
                                                Rebeca C. Martinez, Justice